          Case 2:19-cv-01159-JCM-VCF Document 25 Filed 05/12/20 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***
     ANTHONY GARRETT, SR., Individually, and
4    As Successors in Interest to the Estate of Anthony
     Garrett Jr.,
5                                                         2:19-CV-1159 JCM-VCF
                          Plaintiff,                      ORDER
6
     vs.
7
     LAS VEGAS METROPOLITAN POLICE
8
     DEPARTMENT, et al.,
                           Defendant.
9
           Before the Court is the Motion to Withdraw as Local Counsel (ECF No. 22).
10
           The parties have filed a proposed stipulation and order for dismissal (ECF No. 24).
11
           Accordingly,
12
           IT IS HEREBY ORDERED that the telephonic hearing on the Motion to Withdraw as Local
13
     Counsel (ECF No. 22), scheduled for 10:00 AM PDT, May 15, 2020, is VACATED.
14
           IT IS FURTHER ORDERED that the Motion to Withdraw as Local Counsel (ECF No. 22), is
15
     DENIED as MOOT.
16

17
           DATED this 12th day of May, 2020.
18
                                                               _________________________
19                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
